Citation Nr: 0408098	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to a temporary total evaluation based on 
convalescence required as a result of right wrist surgery in 
May 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to July 
1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decision rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case to the RO 
in January 2003 so that a hearing before a traveling Member 
of the Board could be scheduled.  The veteran subsequently 
testified at a hearing before the undersigned Member of the 
Board in Washington, DC, in September 2003.  A transcript of 
the hearing has been associated with the claims folder.     


REMAND

At his hearing before the Board, the veteran reported that he 
had been placed on a medical hold from the National Guard due 
to his left knee disorder and that he was facing a Medical 
Board as a result of limitations imposed by his left knee 
disorder.  No records pertaining to the foregoing have been 
associated with the claims folder.  

The most recent outpatient treatment records in this case are 
dated in April 2001 and the veteran has reported an increase 
in the severity of his left knee disability since his last VA 
examination in June 2001.  

The Board also notes that the veteran has submitted a 
February 2003 statement from his VA physician in which he was 
noted to have a long history of left patella-femoral 
arthritis and instability in his left knee.  VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09-98 (August 14, 1998).  

At his hearing, the veteran asserted that service connection 
was warranted for his carpal tunnel syndrome of the right 
wrist.  The Board finds that this issue is inextricably 
intertwined with the issue of entitlement to a temporary 
total evaluation since the surgery performed in May 2001 was 
reportedly for carpal tunnel syndrome.  This claim has not 
been adjudicated by the RO.  

In light of the foregoing circumstances, the Board has 
concluded that further RO actions are in order.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for the following actions:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for right carpal tunnel syndrome after 
undertaking all indicated development 
with respect to this matter.  It should 
also inform the veteran of his appellate 
rights with respect to this decision. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for his left knee and right wrist 
disabilities since April 2001.  After 
securing any necessary releases, the RO 
should attempt to obtain a copy of all 
indicated records.

3.  The RO should secure the veteran's 
service medical records though official 
channels for all periods of service in 
the National Guard.

4.  If the RO is unable to obtain any 
indicated records, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
records.

5.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
left knee disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

6.  Then, the RO should readjudicate the 
claim for a increased rating for the 
veteran's service-connected left knee 
disability in light of all applicable 
legal criteria to include consider of 
whether separate ratings are warranted 
for arthritis and instability.  Also, the 
RO should readjudicate the claim for a 
temporary total evaluation based on 
convalescence required as a result of 
right wrist surgery in May 2001 based on 
review of the pertinent evidence and in 
light of all applicable criteria.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



